Name: Commission Regulation (EC) No 1680/98 of 29 July 1998 amending Regulations (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31998R1680Commission Regulation (EC) No 1680/98 of 29 July 1998 amending Regulations (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature Official Journal L 212 , 30/07/1998 P. 0036 - 0036COMMISSION REGULATION (EC) No 1680/98 of 29 July 1998 amending Regulations (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (1), as last amended by Regulation (EC) No 1299/98 (2), and in particular Article 7(2) thereof,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (3), as last amended by Regulation (EC) No 2634/97 (4), and in particular Article 9(2) thereof,Whereas New Zealand has designated a new authority to issue certificates of authenticity; whereas Annex II to Regulation (EC) No 936/97 must be amended as a result;Whereas imports of some beef and veal at reduced rates of customs duty pursuant to Commission Regulation (EEC) No 139/81 (5), as last amended by Regulation (EC) No 1299/98, are subject to the presentation of certificates of authenticity issued by the countries in question; whereas the name and address of the issuing authority in New Zealand must be updated;Whereas the procedure for revising the list of authorities issuing certificates of authenticity should be standardised;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 In Annex II to Regulation (EC) No 936/97, 'New Zealand Meat Producers Board` is replaced by 'New Zealand Meat Board`.Article 2 Regulation (EEC) No 139/81 is amended as follows:1. Article 5(2) is replaced by the following:'2. The list may be revised by the Commission where any issuing authority is no longer recognised, where it fails to fulfil any of the obligations incumbent on it or where a new issuing authority is designated.`;2. In Annex II, 'New Zealand Meat Producers Board` is replaced by 'New Zealand Meat Board`.Article 3 This Regulation shall enter into force on 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 137, 28. 5. 1997, p. 10.(2) OJ L 180, 24. 6. 1998, p. 6.(3) OJ L 148, 28. 6. 1968, p. 24.(4) OJ L 356, 31. 12. 1997, p. 13.(5) OJ L 15, 17. 1. 1981, p. 4.